Citation Nr: 1114093	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for Crohn's colitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Regional Office (RO), Department of Veterans Affairs (VA) in St. Petersburg, Florida, that granted service connection for Crohn's colitis, assigning a 10 percent evaluation, effective February 1, 2006.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for Crohn's colitis.

In March 2011 written argument, the Veteran's representative noted that treatments records, primarily from the Jacksonville Naval Hospital, show her progressively worsening symptoms.  The record contains a "Patient Discharge Instructions" form showing that medications, to include prednisone, were prescribed during an emergency room visit at such hospital in March 2006.  However, review of the record does not indicate that the actual treatment records from that visit or any other visit were ever requested.  These records should therefore be obtained.  

The Board further notes that VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  The Veteran last underwent a VA gastrointestinal examination in March 2008 to determine the severity of her Crohn's colitis.  In light of the outstanding records, the Board finds that another VA examination should be afforded the Veteran.  On remand the Veteran's claims folder should be made available to the examiner, who should review any additional medical evidence, to include records from the Naval Hospital Jacksonville.

Accordingly, the case is REMANDED for the following action:

1.  After securing any appropriate consent from the Veteran, VA must attempt to obtain copies of all outstanding treatment records dated from 2005, forward from the Naval Hospital Jacksonville.  If VA is unsuccessful in obtaining any medical records, it must inform her and her representative and request them to provide copies of the outstanding medical records, to the extent possible.

2.  Obtain and associate with the claims folder any outstanding records reflecting treatment for Crohn's colitis from the VA Medical Centers in Gainesville, Florida, and Hampton, Virginia.  If a negative response is received from the VAMCs, the claims folder must be properly documented in this regard.

3.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of her Crohn's colitis.  The claims folder should be made available and reviewed by the examiner.   All necessary tests should be conducted.  The examiner is requested to identify all symptomatology related to the Veteran's service-connected Crohn's colitis.

The examiner should also comment as to whether the Veteran's Crohn's colitis is moderate with frequent episodes of bowel disturbance with abdominal distress; or severe with diarrhea, or alternating diarrhea and constipation with more or less constant abdominal distress.  

The examiner should also comment on the frequency of exacerbations, and the presence or absence of malnutrition, anemia, general debility, or serious complications such as liver abscess.

A complete rationale should be provided for any proffered opinions in a legible report.

4.  Then readjudicate the claim.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

